DETAILED ACTION
The present application is related to international application no. PCT/US20/66340.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on January 31, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iverson et al. (US 2014/0190696).
Claim 1. Iverson discloses A method for reducing corrosion in tubular strings installed in wellbores ([0002]; [0054]; [0055]; [0058]; [0059]), the method comprising: dispensing an accelerated cement composition into a wellbore annulus, a casing-casing annulus, or both ([0010] – [0015]), the accelerated cement composition comprising a cement composition ([0014]) and an accelerant composition ([0032]), where: the cement composition comprises a cement precursor ([0013]; [0014]) and water ([0012]); the accelerant composition comprises triethanolamine ([0032]); …; and allowing the accelerated cement composition to cure in the annulus to form a cured cement ([0054]; [0055]; [0058]; [0059]), …
Iverson discloses that the cement composition comprises an activator, such as triethanolamine ([0032]), but Iverson does not disclose and a concentration of the triethanolamine in the accelerated cement composition is greater than or equal to 10,000 parts per million by weight.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of triethanolamine in Iverson to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Iverson does not explicitly disclose where the triethanolamine reacts with a metal of the tubular string, the reaction forming a protective layer on the surfaces of the tubular string that inhibits dissolution of iron from the metal of the tubular string.  However, Iverson does disclose that the cement composition may be allowed to harden and set to form an annular cement sheath in the space between the wellbore wall and the conduit to support and position the casing in the wellbore ([0054]; [0055]; [0058]; [0059]).  Iverson further discloses that it is well known in the art of cementing to allow a cement composition to set in an annular space, thereby forming an annular sheath of hardened, substantially impermeable cement (i.e., a cement sheath) that may support and position the pipe string in the wellbore and may bond the exterior surface of the pipe string to the subterranean formation, such that, among other things, the cement sheath surrounding the pipe string functions to prevent the migration of fluids in the annulus, as well as protect the pipe string from corrosion ([0002]).  Therefore, Iverson renders obvious the claimed invention.
The method of claim 1, further comprising: preparing the cement composition ([0030]); and adding the accelerant composition to the cement composition to produce the accelerated cement composition ([0031] – [0033]).  
Claim 3. Iverson discloses The method of claim 1, in which dispensing the accelerated cement composition into the annulus comprises pumping the accelerated cement composition directly into a top opening of the wellbore annulus or casing-casing annulus so that the accelerated cement composition flows downward into the wellbore annulus, the casing-casing annulus, or both (Fig. 3; ([0054]; [0055]; [0058]; [0059]).  
Claim 4. Iverson discloses The method of claim 1.  Iverson discloses that the cement composition comprises cementitious components ([0013]; [0014]) and an activator, such as triethanolamine ([0032]), but Iverson does not disclose in which:2Application Serial No. 16/995,069 Attorney Ref. No.: SA6366/SA 6366 PAthe cement composition comprises at least: from 10 weight percent (wt.%) to 70 wt.% cement precursor based on the total weight of the cement composition; and from 5 wt.% to 70 wt.% water based on the total weight of the cement composition, and the accelerated cement composition comprises from 0.1 percent (%) to 60% by weight of cement triethanolamine.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of cementitious component(s) and/or activator in Iverson to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 5. Iverson discloses The method of claim 1.  Iverson discloses that the cement composition comprises an activator, such as triethanolamine ([0032]) as well as aluminum sulfate ([0040])1, but Iverson does not disclose in which the accelerant composition includes: from 5 wt.% to 10 wt.% triethanolamine based on the total weight of the accelerant composition; and from 10 wt.% to 30 wt.% aluminum sulphate based on the total weight of the accelerant composition.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration(s) of triethanolamine and/or aluminum sulfate in Iverson to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 8. Iverson discloses A method for reducing corrosion in tubular strings installed in wellbores ([0002]; [0054]; [0055]; [0058]; [0059]), the method comprising: injecting a cement composition into a wellbore annulus, a casing-casing annulus, or both, for primary cementing, where primary cementing results in incomplete cementing of the wellbore annulus, the casing-casing annulus, or both ([0010] – [0015]); injecting an accelerated cement composition into a top opening of the wellbore annulus, the casing-casing annulus, or both ([0010] – [0015]), the accelerated cement composition comprising the cement composition ([0014]) and an accelerant composition ([0032]), where: the cement composition comprises a cement precursor ([0013]; [0014]) and water ([0012]); the accelerant composition comprises triethanolamine ([0032]); …; and allowing the accelerated cement composition to cure in the annulus to form a cured cement ([0054]; [0055]; [0058]; [0059]), …
Iverson discloses that the cement composition comprises an activator, such as triethanolamine ([0032]), but Iverson does not disclose and a concentration of the triethanolamine in the accelerated cement composition is greater than or equal to 10,000 parts per million by weight.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of triethanolamine in Iverson to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Iverson does not explicitly disclose where the triethanolamine reacts with a metal of the tubular string, the reaction forming a protective layer on the surfaces of the tubular string that inhibits dissolution of iron from the metal of the tubular string.  However, Iverson does disclose that the cement composition may be allowed to harden and set to form an annular cement sheath in the space between the wellbore wall and the conduit to support and position the casing in the wellbore ([0054]; [0055]; [0058]; [0059]).  Iverson further discloses that it is well known in the art of cementing to allow a cement composition to set in an annular space, thereby forming an annular sheath of hardened, substantially impermeable cement (i.e., a cement sheath) that may support and position the pipe string in the wellbore and may bond the exterior surface of the pipe string to the subterranean formation, such that, among other things, the cement sheath surrounding the pipe string functions to prevent the migration of fluids in the annulus, as well as protect the pipe string from corrosion ([0002]).  Therefore, Iverson renders obvious the claimed invention.
Claim 9. Iverson discloses The method of claim 8, further comprising: preparing the cement composition ([0030]); and adding the accelerant composition to the cement composition to produce the accelerated cement composition ([0031] – [0033]).  
Claim 10. Iverson discloses The method of claim 8, further comprising pumping a first cement composition into the center of the tubular string and pumping a displacement fluid into the wellbore to force a first cement composition into the wellbore annulus ([0053]).  
Claim 11. Iverson discloses The method of claim 8, further comprising identifying a lost circulation zone encountered during cementing, wherein the lost circulation zone is characterized by loss of a first cement composition to the lost circulation zone, preventing the first cement composition from filling the entire wellbore annulus ([0053] – [0056]).  
The method of claim 8, in which dispensing the accelerated cement composition into the annulus comprises pumping the accelerated cement composition directly into a top opening of the wellbore annulus or casing-casing annulus so that the accelerated cement composition flows downward into the wellbore annulus, the casing-casing annulus, or both (Fig. 3; ([0054]; [0055]; [0058]; [0059]).
Claim 13. Iverson discloses The method of claim 8.  Iverson discloses that the cement composition comprises cementitious components ([0013]; [0014]) and an activator, such as triethanolamine ([0032]), but Iverson does not disclose in which:2Application Serial No. 16/995,069 Attorney Ref. No.: SA6366/SA 6366 PAthe cement composition comprises at least: from 10 weight percent (wt.%) to 70 wt.% cement precursor based on the total weight of the cement composition; and from 5 wt.% to 70 wt.% water based on the total weight of the cement composition, and the accelerated cement composition comprises from 0.1 percent (%) to 60% by weight of cement triethanolamine.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of cementitious component(s) and/or activator in Iverson to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 14. Iverson discloses The method of claim 8.  Iverson discloses that the cement composition comprises an activator, such as triethanolamine ([0032]) as well as aluminum sulfate ([0040])2, but Iverson does not disclose in which the accelerant composition includes: from 5 wt.% to 10 wt.% triethanolamine based on the total weight of the accelerant composition; and from 10 wt.% to 30 wt.% aluminum sulphate based on the total weight of the accelerant composition.  However, it would In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iverson et al. (US 2014/0190696) in view of Patil et al. (US 2019/0225542).
Claim 6. Iverson discloses The method of claim 1.  Iverson discloses cementitious components that hydraulically set in the presence of water, such as pumice and lime ([0014]), but Iverson does not disclose in which the cement precursor is API Class G cement.  However, Patil teaches a treatment fluid, such as a cement slurry ([0009]; [0023]), comprising cementitious materials, such as pumicite and lime, and/or Portland cements, such as Class G cement ([0016]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cementitious components in Iverson with Class G cement, as taught by Patil, as a known hydraulic cement substitute. 
Claim 7. Iverson discloses The method of claim 1.  Iverson discloses that the cement composition may comprise weighting agents ([0018]), but Iverson does not disclose in which the cement composition includes from 10 % to 150 % by weight of cement weighting agent comprising hematite, hausmanite, or both.  However, Patil teaches that the treatment fluid may comprise cement and weighting agents ([0015]; [0016]), wherein the weighting agent may comprise hematite, present at about 1 % to about 70 % by volume of the treatment fluid ([0017]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the weighting agents in Iverson with hematite, as taught by Patil, in order to optimize the density of the treatment fluid ([0017]).
The method of claim 8.  Iverson discloses cementitious components that hydraulically set in the presence of water, such as pumice and lime ([0014]), but Iverson does not disclose in which the cement precursor is API Class G cement.  However, Patil teaches a treatment fluid, such as a cement slurry ([0009]; [0023]), comprising cementitious materials, such as pumicite and lime, and/or Portland cements, such as Class G cement ([0016]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cementitious components in Iverson with Class G cement, as taught by Patil, as a known hydraulic cement substitute.
Claim 16. Iverson discloses The method of claim 8.  Iverson discloses that the cement composition may comprise weighting agents ([0018]), but Iverson does not disclose in which the cement composition includes from 10 % to 150 % by weight of cement weighting agent comprising hematite, hausmanite, or both.  However, Patil teaches that the treatment fluid may comprise cement and weighting agents ([0015]; [0016]), wherein the weighting agent may comprise hematite, present at about 1 % to about 70 % by volume of the treatment fluid ([0017]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the weighting agents in Iverson with hematite, as taught by Patil, in order to optimize the density of the treatment fluid ([0017]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of copending Application No. 16/920,965 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed toward a method of treating a wellbore using a cement composition comprising triethanolamine as an accelerant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Agapiou et al. (US 2015/0197033) provides evidence that aluminum sulfate is a set accelerator that may be used alongside cement set accelerators, such as triethanolamine ([0023]; [0032]).
        2 Agapiou et al. (US 2015/0197033) provides evidence that aluminum sulfate is a set accelerator that may be used alongside cement set accelerators, such as triethanolamine ([0023]; [0032]).